Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an interview with Kurt Fugman on 12/01/2021.
	The claims have been amended as follows:
1. (Currently Amended) A center link for use with a suspension mount assembly, the center link comprising: a shaft portion defining a longitudinal axis and a transverse axis perpendicular to the longitudinal axis, a first axial end disposed along the longitudinal axis, a second axial end disposed along the longitudinal axis, and a shaft portion transverse width; a bolt portion disposed at either the first axial end or the second axial end, the bolt portion defining a bolt portion transverse width; and a bolt portion contact pad extending longitudinally and transversely from the bolt portion, forming a bolt portion contact surface extending transversely, and defining a bolt portion contact surface transverse width that is less than the shaft portion transverse width, and the shaft portion transverse width is less than the bolt portion transverse width, wherein the shaft portion includes an at least partially cylindrical configuration including a cylindrical axis that is coincident with the longitudinal axis, a circumferential direction, a radial direction that is parallel to the transverse axis, and the shaft portion transverse width is a shaft portion diameter, the bolt portion transverse width is a bolt portion outer diameter measured in the radial direction, the bolt portion contact surface is planar, and the bolt portion contact surface transverse width is a bolt portion contact surface diameter also measured in the radial direction, and a ratio of the shaft portion diameter to the bolt portion contact surface diameter ranges from 1.5 to 2.3; a mushroom head portion disposed at the first axial end or the second axial end opposite to the bolt portion, and a mushroom head portion contact pad extending longitudinally and transversely from the mushroom head portion, and the mushroom head portion contact pad is connected to the mushroom head portion by a complex blend.
7. (Currently Amended) A center link for use with a suspension mount assembly, the center link comprising: a shaft portion defining a longitudinal axis and a transverse axis perpendicular to the longitudinal axis, a first axial end disposed along the longitudinal axis, a second axial end disposed along the longitudinal axis, and a shaft portion transverse width; a mushroom head portion disposed at either the first axial end or the second axial end, the mushroom head portion defining a mushroom head portion transverse width; and a mushroom head portion contact pad extending longitudinally and transversely from the mushroom head portion, forming a mushroom head portion contact surface that is arcuate, defining either the first axial end or the second axial end, and defining a mushroom head portion contact surface transverse width that is less than the shaft portion transverse width; wherein the center link further comprises a bolt portion including threads disposed at an opposite axial end than the mushroom head portion, the shaft portion includes an at least partially cylindrical configuration including a cylindrical axis that is coincident with the longitudinal axis, a circumferential direction, a radial direction that is parallel to the transverse axis, and the shaft portion transverse width is a shaft portion diameter, the mushroom head portion transverse width is a mushroom head portion outer diameter measured in the radial direction, and the mushroom head portion contact surface transverse width is an arcuate contact surface diameter projected onto a plane parallel with the radial direction, being measured in the radial direction, and a ratio of the shaft portion diameter to the arcuate contact surface diameter ranges from 1.65 to 2.88, and the mushroom head portion contact pad is connected to the mushroom head portion by a complex blend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616